52 F.3d 326NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Ronnie MILAM, Petitioner-Appellant,v.Tom CAMPBELL, Warden, Respondent-Appellee.
No. 94-6029.
United States Court of Appeals, Sixth Circuit.
April 20, 1995.

Before:  MERRITT, Chief Judge;  KEITH and WELLFORD, Circuit Judges.

ORDER

1
This pro se Kentucky state prisoner appeals a district court judgment denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A Jefferson County jury found Ronnie Milam guilty of theft of items with a value in excess of $100.  The jury also found Milam guilty of being a persistent felony offender in the first degree and sentenced him to twenty years in prison.  The Kentucky Supreme Court affirmed Milam's conviction.  Thereafter, Milam collaterally attacked his conviction in the state courts pursuant to Ky.RCr 11.42.  The trial court denied Milam's motion for relief.  On July 10, 1992, the Kentucky Court of Appeals affirmed the trial court's judgment denying Milam's RCr 11.42 motion.  The Kentucky Supreme Court denied Milam's motion for discretionary review on December 9, 1992.


3
In his petition for habeas relief, Milam claimed that:  1) he was denied due process because there was a lack of "competent" evidence that he took possession of the stolen items;  2) he was denied a fair trial because the prosecutor misstated the law in closing argument;  3) defense counsel rendered ineffective assistance;  and, 4) the grand and petit juror selection was improper.  The claims appear to have been completely exhausted.  The district court denied Milam's petition and he appeals from that judgment.


4
Upon review, we conclude that the district court properly denied the habeas petition.  Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, for the reasons set forth in the district court's memorandum opinion dated July 22, 1994.